—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered March 29, 1996, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The testimony of the prosecution witnesses clearly demonstrated that the defendant’s assault of the complainant, while the codefendant attempted to rifle the complainant’s pockets, was committed with the intent to steal. Moreover, upon the exercise of our factual review power, we *698are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.